FILED
                              NOT FOR PUBLICATION                           DEC 02 2014

                                                                         MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                       U.S. COURT OF APPEALS



                              FOR THE NINTH CIRCUIT


ROBERTO ARNOLDO CARDONA                          No. 11-73479
FLORES, AKA Roberto Cardona, AKA
Roberto Flores, AKA Jorge Adriel                 Agency No. A095-017-711
Menchaca Ruffiar,

               Petitioner,                       MEMORANDUM*

  v.

ERIC H. HOLDER, Jr., Attorney General,

               Respondent.


                      On Petition for Review of an Order of the
                          Board of Immigration Appeals

                             Submitted November 18, 2014**

Before:        LEAVY, FISHER, and N.R. SMITH, Circuit Judges.

       Roberto Arnoldo Cardona Flores, a native and citizen of El Salvador,

petitions for review of the Board of Immigration Appeals’ (“BIA”) order



          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
dismissing his appeal from an immigration judge’s decision denying his

application for withholding of removal and protection under the Convention

Against Torture (“CAT”). We have jurisdiction under 8 U.S.C. § 1252. We

review for substantial evidence factual findings. Zehatye v. Gonzales, 453 F.3d

1182, 1184-85 (9th Cir. 2006). We deny the petition for review.

      Substantial evidence supports the agency’s finding that Cardona Flores

failed to establish he suffered past persecution or faces a clear probability of future

persecution on account of a protected ground based on the two incidents that

occurred to him in 2000. See Henriquez-Rivas v. Holder, 707 F.3d 1081, 1083 (9th

Cir. 2013) (en banc) (stating standard that applicant alleging past persecution has

the burden of establishing his treatment rises to the level of persecution); Pagayon

v. Holder, 675 F.3d 1182, 1190-91 (9th Cir. 2011) (per curiam) (record did not

compel the conclusion it is more likely than not that petitioner would face

persecution where family member remained unharmed). Thus, we deny the

petition for review as to Cardona Flores’s withholding of removal claim.

      Substantial evidence also supports the agency’s denial of CAT relief because

Cardona Flores failed to establish it is more likely than not that he would be

tortured by or with the consent or acquiescence of the government if returned to El

Salvador. See Silaya v. Mukasey, 524 F.3d 1066, 1073 (9th Cir. 2008). We reject

                                           2                                     11-73479
Cardona Flores’s contention that the BIA did not consider all the evidence. See

Fernandez v. Gonzales, 439 F.3d 592, 603 (9th Cir. 2006) (petitioner did not

overcome presumption agency reviewed record).

      PETITION FOR REVIEW DENIED.




                                         3                                     11-73479